Citation Nr: 0806668	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.

2.  Entitlement to service connection for chronic cervical 
strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

This case was previously before the Board in January 2007, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims 
for service connection for chronic lumbosacral and cervical 
strain.  However, on the merits of the veteran's claims, the 
Board denied entitlement to service connection for chronic 
lumbosacral and cervical strain.  That decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  The record contains a Joint Motion for Remand, dated 
in September 2007, wherein the veteran's attorney and the VA 
General Counsel agreed to remand the veteran's claim to the 
extent that service connection for chronic lumbosacral and 
cervical strain had been denied.  In September 2007, a CAVC 
order was issued, remanding the veteran's claim for reasons 
which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.




REMAND

The September 2007 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the January 2007 decision, 
and for compliance with the statutory duty to assist.  
Specifically, the Joint Motion noted that VA has a duty to 
assist the veteran in the development of the claim, to 
include providing a medical examination or opinion when one 
is necessary to make a decision on the claim, and concluded 
that the Board did not adequately address whether a VA 
examination was warranted in this case. 

Review of the evidence reveals the veteran has a current 
diagnosis of degenerative disc disease of the cervical and 
lumbar spine.  See November 2007 private medical record from 
Dr. J.S.  The veteran asserts that service connection for 
chronic lumbosacral and cervical strain is warranted because 
his current disabilities are related to an in-service injury 
to his neck and back.  Specifically, the veteran reports 
that, while in service, he fell into an 18 to 25 foot quarry 
and injured his neck and back after landing headfirst.  He 
stated he was treated by a German medic who gave him pills 
and beer.  The veteran states that the German medic also told 
him that it seemed he had a hyperextended back and he would 
probably have problems later in life.  The veteran later 
injured his neck and back when a tank hatch fell on his head.  

The service medical records show the veteran was treated 
twice for low back pain.  In February 1984, the veteran 
complained of low back pain that had persisted for one day 
following playing basketball and being elbowed in his back a 
couple of times.  Examination revealed lumbar spasm, and the 
assessment was a lumbar sprain from exercising.  In October 
1984, the veteran complained of low back pain that was not 
due to any trauma but was a chronic problem.  On examination, 
his range of motion and heel-toe walk were normal.  The 
assessment was low back myalgia and he was prescribed 
medication.  On a report of medical history dated January 
1985, the veteran reported he had recurrent low back pain 
with heavy lifting; however, the associated report of medical 
examination reflects the veteran's spine was normal and that 
he had recurrent low back pain with heavy lifting.  
Subsequent reports of medical examination reflect the 
veteran's spine was normal.  In particular, the veteran's 
discharge examination report, dated in June 1985, reflects 
that his spine was normal on clinical examination and he 
denied having recurrent back pain.  

The Board notes the veteran's service medical records do not 
contain any indication that the veteran's cervical spine 
disability began in or was aggravated by service.  However, 
since filing his original claim in 1992, the veteran has 
consistently reported that his neck problems began after the 
reported in-service injury.  In support of his report of an 
in-service injury to his neck, the veteran submitted lay 
statements from J.T., who served with him on active duty.  
See written statements dated October 2003 and March 2005.  
The Board finds the statements from J.T. corroborate the 
veteran's report of an injury he incurred after a tank hatch 
fell on his head; however, J.T. stated that he was not 
familiar with the incident and subsequent injury the veteran 
sustained from falling from the quarry cliff.  Nonetheless, 
the Board finds the statements from J.T., along with the 
other evidence of record, inclusive of the veteran's 
consistent reports of an in-service injury and continued 
symptomatology following the in-service injury, preponderates 
in favor of finding that the veteran indeed sustained a head 
injury after a tank hatch fell on his head.  As such, the 
veteran's report of this in-service head injury is considered 
credible evidence.  

The veteran has stated that he received treatment after 
service for his spinal problems as early as 1986 and 1987 
from a Dr. W.G.W.; however, medical records of such treatment 
could not be obtained as a representative from the medical 
records department indicated that records more than 7 years 
old are destroyed and the veteran's name did not appear in 
the computer system, which went back about 15 years.  The 
first time the veteran is shown to have a lumbar and cervical 
spine problem after service is in March 1992, at which time 
the veteran reported a history of in-service back injury and 
was diagnosed with cervical and lumbar sprain.  See March 
1992 VA examination report.  The examining physician did not, 
however, relate the veteran's current diagnoses to his 
military service.  

There are no medical records which show the veteran was 
treated for a lumbar or cervical spine disability between the 
time he was separated from service and March 1992.  However, 
in support of his claim, the veteran points to VA outpatient 
treatment records dated November 2002 and February 2004, 
which contain opinions from physicians which purport to 
relate the veteran's current spinal problems to his in-
service injury.  The November 2002 treatment record reflects 
the veteran was diagnosed with degenerative disc disease and 
he asked if his low back pain could be connected to his in-
service injuries.  The physician noted he told the veteran it 
could be related.  The February 2004 treatment record 
reflects the veteran asked the physician if the in-service 
hatch injury could be related to his current neck and back 
problems.  The physician noted that sufficient force to the 
head and neck could definitely cause chronic head, neck, and 
back pain.  

Although the record contains potential nexus statements from 
physicians who have treated the veteran for his lumbar and 
cervical spine disabilities, the Board finds there is 
insufficient medical evidence of record on which to decide 
the veteran's claim.  In this context, the Board notes that 
it appears that the statements from the VA physicians are 
speculative and/or do not provide a complete rationale for 
their conclusions.  The Board also notes the veteran has not 
been afforded a VA examination in conjunction with his claim 
for service connection for a chronic lumbar and cervical 
spine disability and there is no medical opinion of record 
which provides a competent, nonspeculative opinion as to the 
likelihood that the veteran's current disabilities are 
related to his military service.  See McClendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McClendon, supra.  
In this case, the veteran's service medical records show he 
complained of recurrent back pain during service and the 
veteran's report of suffering an in-service head injury are 
considered credible.  In addition, there are statements from 
medical professionals which indicate that the veteran's 
current lumbar and cervical spine disabilities may be 
associated with his service.  As a result, the Board 
concludes that the veteran should be afforded a VA 
examination in order to determine the likelihood that his 
current diagnoses of degenerative disc disease of the lumbar 
and cervical spine are etiologically related to service, to 
include the head injury incurred therein.  See 38 C.F.R. § 
3.159(c)(4) (2007); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.	The veteran should be afforded a VA 
examination to determine whether there 
is a causal nexus between his currently 
manifested lumbar and cervical spine 
disabilities and his active military 
service.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.  

a.	A diagnosis of any currently 
manifested lumbar and/or cervical 
spine disability should be made 
and the examiner should render an 
opinion as to whether it is more 
likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current lumbar 
and/or cervical spine disability 
is related to the veteran's active 
service.

b.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	The examiner should be informed 
that the veteran's report of 
sustaining a head injury due to an 
in-service incident where a tank 
hatch fell on his head is 
considered credible evidence, 
although his service medical 
records do not contain any 
reference to any such incident.  

d.	If it cannot be determined whether 
the veteran currently has a lumbar 
and/or cervical spine disability 
that is related to his active 
service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

2.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



